     Case 3:20-cv-05980-LC-HTC Document 1148 Filed 05/13/21 Page 1 of 2
                                                                        Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

IN IN RE SKANSKA USA
CIVIL SOUTHEAST INC. AND
SKANSKA USA, INC., AS
OWNERS OF THE BARGE KS               ADMIRALTY RULE 9(H)
5531 PRAYING FOR
EXONERATION FROM OR                  Case No.: 3:20cv5980/LAC/HTC
LIMITATION OF LIABILITY
___________________________________/

                        ORDER SETTING HEARING

      Pending before the Court is Claimants’ Motion for Order Governing

Production of Documents and Electronically Stored Information (ECF Doc.

1145).

      Accordingly, it is ORDERED:

      1.    Magistrate Judge Hope Thai Cannon will conduct a hearing on the

motion on Tuesday, May 18, 2021, at 10:00 a.m. (CDT) in Courtroom 3 North of

the United States District Courthouse, 1 North Palafox Street, Pensacola,

Florida, 32502.

      2.    The parties should arrive fully prepared to reach agreement as to all

aspects of the motion, after which the Court will issue an ESI Order, with the

expectation that the parties will then exchange discovery without further

unnecessary delay.
      Case 3:20-cv-05980-LC-HTC Document 1148 Filed 05/13/21 Page 2 of 2
                                                                               Page 2 of 2



       3.     Any party desiring the services of a court reporter will be responsible

for procuring such services.

       4.     Should the parties resolve this matter before the hearing, or otherwise

narrow the issues to be heard, they shall promptly inform the Court in advance of

the hearing date.

       ORDERED on this 13th day of May, 2021.




                                                 s/L.A. Collier
                                                 Lacey A. Collier
                                         Senior United States District Judge

NOTE: If you or any party, witness, or attorney in this matter have a
disability that requires special accommodation, such as a hearing impairment
that requires a sign-language interpreter or a wheelchair restriction that
requires ramp access, please contact the clerk’s office at least one (1) week
prior to the hearing (or as soon as possible) so arrangements can be made.




Case No.: 3:20cv5980/LAC/HTC
